DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 and 5-11, in the reply filed on 12/23/2021 is acknowledged.
Claims 3, 4, and 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 09/11/2020 and 09/24/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 each recite the limitation "the end face" in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claim(s) because it is unclear which of the two end face sides mentioned in claim 1 is being referred to by this limitation.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Japanese Patent Publication No. 2007-101924 A to Isachi et al. (hereinafter “Isachi”) or, in the alternative, under 35 U.S.C. 103 as obvious over Isachi in view of Patent No. 8,740,432 to Yalin et al. (“Yalin”) . Isachi was cited by applicant in the Information Disclosure Statement filed on 09/11/2020 and included an English translation.
In re claim 1, Isachi discloses, see Figures 1-2, an integrally molded multi-optical transmission sheet comprising:
a sheet-like coated portion (12) formed of plastic; and 
a plurality of optical transmission regions (11/20), provided inside the coated portion (12) to extend along an extending direction of the coated portion, having a core region (Figure 2, 21) formed of plastic, and a clad region (22) formed of plastic and surrounding an outer periphery of the core region (21), 
wherein the plurality of optical transmission regions (11/20) are arranged in a row substantially parallel to each other along a main surface of the coated portion (12), and 
in a case where light is incident from one end face side of the plurality of optical transmission regions (11/20) and transmitted toward another end face side, a M2 value of emitted light is inherently 1.7 or more because the transmission sheet of Isachi has the same physical structure as claimed and, therefore, must exhibit the same function, property or characteristic as the claimed product.  See the English translation of Isachi for further details.
Alternatively, it would have been obvious to provide Isachi with the claimed M2 value of emitted light of 1.7 or more in view of Yalin. Yalin teaches that the output beam quality M2 of emitted light from an optical fiber can be modified by adjusting the core size, cladding thickness, or wavelength. See col. 8, line 36 to col. 10, line 61. Yalin further teaches achieving M2 values of 2.8 and 3.8 as seen in his TABLES 1-2. In order to achieve the output beam quality taught by Yalin, the transmission regions (11/20) of Isachi would have been modified using the teachings of Yalin to provide an M2 value of emitted light of 1.7 or more, thereby obtaining the invention 

In re claim 2, the M2 value that would be provided by Isachi is inherently 5.0 or less because the transmission sheet of Isachi has the same physical structure as claimed and, therefore, must exhibit the same function, property or characteristic as the claimed product. Alternatively, Yalin teaches achieving M2 values of 2.8 and 3.8 as seen in his TABLES 1-2 and, therefore, it would have also been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2 in view of Isachi combined with Yalin using the same rationale provided with respect to claim 1.

In re claim 5, as seen in Figure 1 of Isachi, the plurality of optical transmission regions (11) are arranged at a predetermined distance at substantially equal intervals.

In re claim 7, Yalin further mentions at his col. 11, lines 21-22, that “[t]he fibers utilized in accordance with the teachings of the present invention may also be graded-index multimode fibers”. In order to provide the multimode functionality disclosed by Yalin, the core region (21) of Isachi, or Isachi in view of Yalin, would have been modified to have a graded index type refractive index distribution, thereby obtaining the invention specified by claim 7.

In re claim 8, the core region (21) of Isachi is formed of the well-known optical material, polymethyl methacrylate (PMMA). Perfluorinated PMMA was also a well-known optical core 

In re claim 10, Isachi, or Isachi in view of Yalin, only differs in that Isachi does not mention a coating layer provided on his end face.  It was well-known before the effective filing date, however, to use a coating layer on the end face of an optical waveguide in order to prevent unwanted back reflections and/or to protect the waveguide itself.  Thus, it would have been obvious to provide the end face of Isachi, or Isachi in view of Yalin, with a protective coating layer in order to prevent back reflections from the transmission regions (11/20) of Isachi, or to protect the end faces of the transmission regions (11/20), thereby obtaining the invention specified by claim 10.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Isachi, or Isachi in view of Yalin, combined with common knowledge in the art regarding coating layers.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isachi, or Isachi in view of Yalin, as applied to claims 1 and 5 above, and further in view of Patent Pub. No. US 2013/0294725 A1 to Levy et al. (“Levy”)
In re claim 6, Isachi, or Isachi in view of Yalin, only differs in that Isachi does not mention his predetermined distance is equal to an arrangement distance of a plurality of light sources that emit light to be incident on the respective optical transmission regions (11/20).  Levy, on the other hand, teaches a ferrule (36) that is used to couple an array of light sources (VCSELs) to See paragraph [0030] of Levy.  In order to use the VCSEL array (38) disclosed by Levy, the predetermined distance of Isachi, or Isachi in view of Yalin, would have been made equal to an arrangement distance of the VCSELs (38) of Levy so that the VCSELs may emit light to be incident on the respective optical transmission regions (11/20) of Isachi, or Isachi in view of Yalin, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Isachi, or Isachi in view of Yalin, and further in view of Levy.

In re claim 9, Levy further teaches a microlens array (204) that is provided on the end face of optical fibers (32).  See paragraphs [0069]-[0071] of Levy.  In order to focus the light from the VCSEL array (38) of Levy, the microlens array (204) of Levy would have also been provided on the end face of Isachi, of Isachi in view of Yalin, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Isachi, or Isachi in view of Yalin, and further in view of Levy. .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isachi, or Isachi in view of Yalin, as applied to claim 1 above, and further in view of Patent No. 9,857,539 to Barwicz et al. (“Barwicz”)
In re claim 11, Isachi, or Isachi in view of Yalin, only differs in that Isachi does not mention an integrally molded multi-optical transmission sheet connector comprising: 
a ferrule having an insertion hole having an inner shape corresponding to an outer shape 
wherein at least one end of the integrally molded multi-optical transmission sheet of claim 1 is inserted into the insertion hole.

Barwicz, on the other hand, teaches a connector (100) comprising a ferrule (101) having an insertion hole (101a) having an inner shape corresponding to an outer shape of a cross section of a multi-optical transmission sheet (102), wherein at least one end of the integrally molded multi-optical transmission sheet (102) is inserted into the insertion hole (101a).  See col. 4, lines 1-47 of Barwicz.  In order to be used in an optical connector, the integrally molded multi-optical transmission sheet of Isachi, or Isachi in view of Yalin, would have been inserted into insertion hole (101a) of the ferrule (101) of Barwicz, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Isachi, or Isachi in view of Yalin, and further in view of Barwicz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
January 27, 2022